DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of If the AIA .
Claim Objections
Claims 1 and 9 is objected to because of the following informalities:  
For claim 1, limitation “a first and a second drive unit”, on lines 3-4, should be changed to – a first and a second drive units--. 
For claim 9, the limitation “a control device”, on line 1, should be change to -- the control device--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claim 2, the limitations “If the braking operation is started, the second drive unit is activated such that the part of the braking force acting opposite the first direction increases continuously in amount up to a predefined maximum value”, on lines 1-4 of claim 2, render the claim indefinite. Claim is indefinite because the claim does not positively recite the invention.  The use of the “if” clause is not a positive recitation of the invention and should be changed.  See In re Collier 158 USPQ 266 (CCPA 1968).  Note: “if” is not indefinite if we know what the claimed limitation means.  However, when the other claimed limitations are met by the references, then the claimed limitations with the “if” clause has not been given patentable weight since that might not happen at all.
Claim 12 is rejected due to its dependencies on base claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eggeling et al. (hereinafter Eggeling, US 2011/0271595 A1)
For claim 1, Eggeling discloses a method for controlling a liftgate of a motor vehicle in order to automatically move the liftgate from a closed position into an open position or from the open position into the closed position (Figs. 1 and 3 of Eggeling disclose a method for controlling a liftgate 1 of a motor vehicle in order to automatically move the liftgate 1 from a closed position into an open position or from the open position into the closed position – see Eggeling, Figs. 1 and 3, paragraphs [0009], [0023] and [0028]), wherein to move the liftgate a first and a second drive unit are activated, which each couple the liftgate to a motor vehicle component relative to which the liftgate is moved (Figs. 1 and 2 of Eggelling disclose to move the liftgate 1 a first and a second drive unit 2 are activated, which each couple the liftgate 1 to a motor vehicle component relative to which the liftgate is moved – see Eggeling. Figs. 1 and 2, paragraph [0024]), wherein
in the case that a drive force necessary to move the liftgate is below a predefined limit value (Eggeling is silent for disclosing in the case that a drive force necessary to move the liftgate is below a predefined limit value. However, Figs. 1 and 3 of Eggeling disclose a control circuit 7, wherein the control circuit 7 controls, according to the control deviation 8 which is the difference between the setpoint speed of the liftgate 1 and actual speed measured by a sensor 11 (see Eggeling, Fig. 3, paragraph [0048], lines 2-6), the drive motors 3 of the two drive units 2 to produce driving effect and braking effect correspondingly – see Eggeling, Fig. 3, paragraph [0048]. Also, It is well- known in art that more force will give an object greater speed. Thus, controlling speed of the liftgate of Eggeling is also controlling driving force and/or braking force necessary to move the liftgate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Eggeling to include in the case that a drive force necessary to move the liftgate is below a predefined limit value via the control deviation of the speed for purpose of controlling liftgate efficiently), a braking operation is started in which the first and second drive units are activated such that the first drive unit exerts on the liftgate a force directed in a first direction in order to move the liftgate, and the second drive unit exerts on the liftgate a braking force at least partially opposite the first direction (Figs. 3-4 of Eggeling disclose a braking operation is started in which the first and second drive units 2 are activated such that the first drive unit 2 exerts on the liftgate a force directed in a first direction in order to move the liftgate 1, and the second drive unit 2 exerts on the liftgate 1 a braking force (countercurrent) at least partially opposite the first direction – see Eggeling, Figs. 3-4, paragraph [0056]. It is noted that Figs. 3-4 of Eggeling disclose the braking effect of the drive motor 3 of the drive unit 2 according to the control deviation of the speed by applying a countercurrent to counteract the respective movement to the motor 3 (see paragraph [0056]). Also, It is well-known in art that the current is directly proportional to the force. Thus, the drive unit 2 exerts on the liftgate a driving force (driving current) in a first direction and a braking force (countercurrent) in a second direction which is opposite the first direction).
For claim 2, Eggeling discloses the method as claimed in claim 1, wherein if the braking operation is started, the second drive unit is activated such that the part of the braking force acting opposite the first direction increases continuously in amount up to a predefined maximum value (Eggeling is silent for disclosing specifically if the braking operation is started, the second drive unit is activated such that the part of the braking force acting opposite the first direction increases continuously in amount up to a predefined maximum value . However, Fig. 3 of Eggeling discloses control circuit 7 which controls, according the difference between the setpoint speed/braking force of the liftgate 1 and actual speed/braking force, the drive motor 3 of the the drive unit 2 to produce braking effect correspondingly – see Eggeling, Fig. 3, paragraphs [0047]-[0049] and see explanation in claim 1 above). 
For claim 3, Eggeling discloses the method as claimed in claim 1, wherein for the case that the drive force necessary to move the liftgate is equal to or greater than the predefined limit value, the first and second drive units are activated according to normal operation such that the first drive unit  exerts on the liftgate a force directed in the first direction, and the second drive unit exerts on the liftgate a force acting at least partially in the first direction (see Eggeling, Figs. 2-3, paragraphs [0037] and [0047]).
For claim 4, Eggeling discloses the method as claimed in claim 1, wherein in normal operation, the first and second drive units are activated such that the force exerted on the liftgate by the first drive unit and the force exerted on the liftgate by the second drive unit are substantially equal (see Eggeling, Figs. 2-3, paragraphs [0037] and [0047]).
For claim 5, Eggeling discloses the method as claimed in claim 1, wherein in the case that in braking operation it is detected that the drive force is equal to or exceeds the limit value, operation switches from braking operation to normal operation (see Eggeling, Figs. 3-4, paragraphs [0047]- [0050], [0056] and [0058]).
For claim 6, Eggeling discloses the method as claimed in claim 1, wherein the switch from braking operation to normal operation takes place such that the braking force exerted by the second drive unit is continuously reduced to zero (see Eggeling, Figs. 3-4, paragraphs [0047] and [0057]- [0058]).
For claim 7, Eggeling discloses the method as claimed in claim 1, wherein the first and second drive units each have a drive motor powered by current, wherein the drive force necessary to move the liftgate is determined depending on the present motor current or present motor power (Figs. 1-2 and 4 of Eggeling disclose the first and second drive units 2 each have a drive motor 3 powered by current, wherein the drive force necessary to move the liftgate is determined depending on the present motor current or present motor power – see Eggeling, Figs. 1-2 and 3, paragraphs [0024] and [0050]).
 Claim 8 is "apparatus" claim which are either same or similar to that of the "a method" claim 1. Explanation is omitted.
For claim 9, Eggeling discloses a liftgate assembly with a control device as claimed in claim 8 (Fig. 1 of Eggeling discloses a liftgate assembly with a control device as claimed in claim 8 – see explanation in claim 8/claim 1 above).
For claim 10, Eggeling discloses the liftgate assembly as claimed in claim 9, wherein the liftgate assembly has at least one spring element which is configured, at least for the majority of intermediate positions between the open and the closed position of the liftgate, to exert on the liftgate a force which at least partially, in particular largely compensates for the portion of the weight force of the liftgate acting on the first and/or second drive unit (Figs. 1-2 of Eggeling disclose the liftgate assembly has at least one spring element 6 which is configured, at least for the majority of intermediate positions between the open and the closed position of the liftgate 1, to exert on the liftgate a force which at least partially, in particular largely compensates for the portion of the weight force of the liftgate 1 acting on the first and/or second drive unit 2 – see Eggeling, Figs. 1-2, paragraphs [0044] and [0059]).
For claims 11 and 13, Eggeling discloses a motor vehicle having a liftgate assembly as claimed in claim 9 and/or claim 10 (Fig. 1 of Eggeling discloses a motor vehicle having a liftgate assembly – see Eggeling, Fig. 1, paragraphs [0023]-[0024]).
For claim 12, Eggeling discloses the method as claimed in claim 2, wherein for the case that the drive force necessary to move the liftgate is equal to or greater than the predefined limit value, the first and second drive units are activated according to normal operation such that the first drive unit exerts on the liftgate a force directed in the first direction, and the second drive unit exerts on the liftgate a force acting at least partially in the first direction (see Eggeling, Figs. 2-3, paragraphs [0037] and [0047]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846